—Order unanimously *941affirmed with costs. Memorandum: Family Court properly denied respondent’s objections to the Hearing Examiner’s order. Respondent failed to demonstrate an unforeseen substantial change in circumstances warranting a downward modification of child support (see, Stock v Stock, 202 AD2d 914, 915). Further, respondent’s child support obligation was properly determined on a per-household rather than a per-child basis (see, Buck v Buck, 195 AD2d 818; Matter of Niagara County Dept. of Social Servs. [Maxwell] v Cunningham, 188 AD2d 1039; Matter of Griffin v Janik, 185 AD2d 635). (Appeal from Order of Allegany County Family Court, Sprague, J.—Child Support.) Present—Green, J. P., Lawton, Callahan, Balio and Boehm, JJ.